USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: 3/12/2020

 

 

UNITED STATES OF AMERICA,

Plaintiff,
17-cv-332 (LJL)
-V-
: RESCHEDULING
ATLANTIC DEVELOPMENT GROUP, LLC ET AL, : ORDER
Defendants.

 

LEWIS J. LIMAN, United States District Judge:

IT IS HEREBY ORDERED that the status conference in this matter, previously
scheduled for May 19, 2020 at 2:00 p.m. is RESCHEDULED for May 27, 2020 at 10:00 a.m. in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl

Street, New York, New York.

SO ORDERED. a ge

VA Pass
Dated: March 12, 2020

New York, New York LEWIS J. LIMAN
United States District Judge

 
